Title: From John Adams to United States Senate, 6 July 1797
From: Adams, John
To: United States Senate



Gentlemen of the Senate
United States June 6.  July 1797

I nominate William Smith of Charleston South Carolina to be Minister Plenipotentiary of the United States at the Court of Portugal vice John Quincy Adams removed to the Court of Berlin
Thomas Bulkely to be Consul General in Portugal vice Edward Church Superseded.
Richard O’brian to be Consul of the United States, to the Dey and Regency of Algiers
Charles Hall of Pensilvania to be an Agent for the United States under the Law of the present Session of Congress, in relation to the sixth Article of the Treaty of Amity, Commerce and Navigation between the United States and Great Britain.

John Adams